Title: To Thomas Jefferson from Eliza W. Penny, 25 April 1808
From: Penny, Eliza W.
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     Baltimore aprile the
                  
                  you will no Doupt think Me posest of a Deal of asureance for adressing you but Neadcesaty has no Law and Must Plead My excuse in your Benevolent Bosom this Coms from a Distrest and friendless Widdo My Husband Died in Liverpool and Left Me 2 Small Children the oldest thomas jefferson 3 yers the youngest George Washington 11 Months I belong to Alexandria in virginia and Was Maried thear I Moved With My Husband to Baltimore 4 years past but has nether friends or acquaintence and has no Way to Git My Liveng but My Nedle and I have no imploynent for that Whare I Make application I am answard the times is so hard the Cant aford any thing to Dae on friday the 30 My Landlord threatens to Distress for 20 Dollars rent Wich Will Leave Me nothing but My fatherless Children With out bed or shelter
                  to God and you I look for Succur
                  father of My Country let me intrest your Charity for My Children I Beg I have nothing to offer in return but the thanks and prars of a Grateful Hart sumthing bids Me Hope this Will not go unansward
                  Sir your Most obident and Humble Sarvant
                  
                     Eliza W Penny french sreet
                     old town
                  
               